Filed pursuant to rule 424(b)(3) Registration No. 333-136283 Subject to completion, dated April 1, 2008 26,760,742 SHARES OF COMMON STOCK SONA MOBILE HOLDINGS CORP. The selling stockholders named in this prospectus are offering up to 26,760,742 shares of our common stock, par value $.01 per share. Of these shares, 8,471,657 shares are issuable upon exercise of warrants to purchase shares of our common stock. We will not receive any of the proceeds from the sale of the shares by the selling stockholders. The selling stockholders and any of their pledges, donees, transferees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. Any commissions, fees and discounts of underwriters, brokers, dealers or agents will be paid by the selling stockholders. Our common stock is quoted on the OTC Bulletin Board under the trading symbol SNMB.
